 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 1 of 8 Page ID #:823




 1 ALAN JACKSON (State Bar No. 173647)
   CALEB MASON (State Bar No. 246653)
 2 WERKSMAN JACKSON & QUINN, LLP
           th
 3 888 W. 6 St. Fourth Floor
   Los Angeles, CA 90017
 4 213-688-0460
 5 ajackson@werksmanjackson.com
   cmason@werksmanjackson.com
 6
   REED ALJIAN (State Bar No. 211010)
 7 DAILY ALJIAN LLP
 8 100 Bayview Circle, Suite 5500
   Newport Beach, CA 92660
 9
   Telephone: 949.861.2524
10 ra@dallp.com
11
   Attorneys for Defendant and
12 Counter-Complainant YASIEL PUIG
13                           UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15                                WESTERN DIVISION
16 JANE ROE,                               CASE NO. 2:20-cv-11064-FMO-MRW
17                                         DISCOVERY MATTER
               Plaintiff,
18
         v.                                DEFENDANT AND COUNTER-
19                                         COMPLAINANT’S NOTICE OF EX
20 YASIEL PUIG; and DOES 1-10,             PARTE APPLICATION AND
                                           APPLICATION FOR ORDER
21 inclusive,                              SHORTING TIME RE MOTION FOR
22             Defendants.                 PROTECTIVE ORDER AND FILING
                                           UNDER SEAL; MEMORANDUM OF
23                                         POINTS AND AUTHORITIES IN
24                                         SUPPORT
25                                         Date:         July 7, 2021
                                           Time:         9:30 a.m.
26                                         Courtroom:    550
27                                         FAC Filed:    Dec. 30, 2020
28                                         Trial date:   May 3, 2022

     DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 2 of 8 Page ID #:824




 1                    NOTICE OF APPLICATION AND APPLICATION
 2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3         PLEASE TAKE NOTICE THAT, on July 7, 2021, at 9:30 a.m., in Courtroom 550
 4 of the above-entitled Court, Defendant and Counter-Complainant Yasiel Puig (“Puig”)
 5 will, and hereby does, apply ex parte for an Order as follows: (1) setting a hearing on a
 6 Joint Motion Re Protective Order (the “Motion”) for Wednesday, July 14, 2021 at 9:30
 7 a.m. in this Court, (2) granting leave from the timing requirements under Local Rule 37-1
 8 and 37-2.1; (3) granting Puig leave to file the Motion under seal, as well as Ordering
 9 Plaintiff to similarly file any briefing and documents in support relating to the Motions
10 under seal, and (4) precluding disclosure of the information absent Order of this Court
11 permitting disclosure.
12         With respect to the timing requirements, Puig requests as follows: Puig shall provide
13 to Plaintiff his position statement in support of a motion for protective order (the “Motion”)
14 by July 8, 2021, at 5:00 p.m.; Plaintiff shall provide Puig her respective position statement
15 regarding by July 9, 2021, at 5:00 p.m.; and Puig shall file the Joint Motion under seal by
16 July 9, 2021, at 11:59 p.m.
17         This ex parte application is brought pursuant to Federal Rules of Civil Procedure,
18 Rules 26 and 65, and Local Rule 7-19.
19         Pursuant to the Local Rule 7-19, et seq., Puig met and conferred with Plaintiff before
20 filing this ex parte application and advised Plaintiff of the date and substance of the request.
21 It is Puig’s understanding that Plaintiff opposes the application and the Motions at issue.
22 / / /
23 / / /
24 / / /
25
26
27
28
                                      1
       DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 3 of 8 Page ID #:825




 1        The name, address, telephone number, and email addresses of Plaintiff counsel are
 2 provided in the attached memorandum of points and authorities.
 3 Dated:       July 6, 2021              WERKSMAN, JACKSON, & QUINN LLP
 4
                                          By: /s/ Alan Jackson
 5                                          ALAN JACKSON
 6                                          Attorneys for Defendant and Counter-
                                            Complainant YASIEL PUIG
 7
 8 Dated:       July 6, 2021              DAILY ALJIAN LLP
 9
                                          By: /s/ Reed Aljian
10
                                            Reed Aljian
11                                          Attorneys for Defendant and Counter-
                                            Complainant YASIEL PUIG
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
      DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 4 of 8 Page ID #:826




 1                     MEMORANDUM OF POINTS & AUTHORITIES
 2         Plaintiff has indicated an intent to seek production of and disclose sensitive personal
 3 information relating to Puig. The information at issue are records and information personal
 4 to Puig that Puig contends are subject to his Constitutional right of privacy under Article I,
 5 Section 1, of the California Constitution. In an effort to resolve the dispute, Puig proposed
 6 the parties enter a stipulated protective order, using this Court’s model form. The proposed
 7 protective order would not prejudice Plaintiff in any way, but would offer Puig protections
 8 regarding his personal information. Plaintiff agreed to a protective order governing her
 9 records (including her name, her identifying information, and her medical records).
10 However, Plaintiff refused to offer Puig the same protections relating to the personal
11 information at issue herein. Puig met and conferred with Plaintiff in an effort to resolve the
12 dispute informally. Those efforts were unsuccessful. Therefore, Puig is forced to seek relief
13 of Court. In light of Plaintiff’s stated intent to disclose the information at issue immediately
14 (as early as tomorrow) and before a joint motion can be heard, Puig is compelled to apply
15 ex parte.
16         Given the nature of the records and information at issue, Puig seeks an order
17 permitting the filing of the motion for protective order under seal to protect his privacy
18 rights – otherwise, the motion would defeat the purpose of the intended relief. Puig also
19 requests an order precluding Plaintiff from disclosing such information before the matter
20 may be heard and adjudicated and to allow the matter to be heard on shortened notice. This
21 is to prevent the purpose of the intended relief from being defeated before the matter can
22 be heard, while allowing the matter to be resolved as soon as practicable.
23         For those reasons, and the reasons stated herein, Puig respectfully requests that the
24 application be granted.
25 I.      BRIEF RELEVANT FACTUAL BACKGROUND
26         On June 25, 2021, after being unable to resolve disputes regarding Plaintiff’s
27 responses to Puig’s First Set of Request for Production of Documents (“RFPs”), including
28
                                       3
        DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 5 of 8 Page ID #:827




 1 via multiple meet and confer efforts and numerous written correspondence, Puig prepared
 2 and delivered to Plaintiff a Joint Stipulation and supporting records and requested
 3 Plaintiff’s inserts for the stipulation. Declaration of Reed Aljian (“Aljian Decl.”), ¶2.
 4 During those written and oral discussions, Plaintiff did not include or make reference to
 5 the information at issue in this motion during those discussions. Id., ¶3.
 6         However, on Friday, July 2, 2021, the date before a four-day weekend, Plaintiff
 7 provided her inserts to the proposed joint stipulation, as well as a declaration by her counsel
 8 in support of her position statements. Id., ¶4. The inserts and declaration contained new
 9 information that, if filed, would violate Puig’s Constitutional right of privacy. Id. It appears
10 that Plaintiff also intends on disclosing such records and information in other soon to be
11 filed documents, including in support of or in connection with an anti-SLAPP motion that
12 she represents she will file with the Court on July 8, 2021. Id., ¶5.
13 II.     MEET AND CONFER
14         On July 5, 2021, Puig emailed Plaintiff regarding the proposed stipulated protective
15 order at issue in this application. Id., ¶6. Plaintiff did not provide a written response. Id. At
16 1 p.m. on July 6, 2021, the parties participated in a telephonic meet and confer regarding
17 (among other topics) the proposed stipulated protective order at issue. Id., ¶7. Puig
18 proposed that the parties enter into a protective order using this Court’s model form and
19 providing that the records and related information at issue herein be designated
20 “Confidential.” Id. Plaintiff refused. Id. At that time, Puig advised Plaintiff of his intent to
21 apply ex parte. Id. Plaintiff indicated she would oppose the relief requested. Id.
22         Later than afternoon, Puig contacted the Court by email per Rule 1 of the Court’s
23 Procedures seeking an informal conference regarding the discovery dispute and copied
24 Plaintiff’s counsel on that email, believing the Court may be inclined to schedule such a
25 hearing to help resolve the dispute. Id., ¶8. In that email, Plaintiff also provided notice of
26 the ex parte to Plaintiff’s counsel (and the Court), including the time and date of the
27 hearing. Id.
28
                                      4
       DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 6 of 8 Page ID #:828




 1 III.    COUNSEL CONTACT INFORMATION
 2                    COUNSEL                                         PARTY
 3    John C. Manly                                 Attorneys for Jane Roe
      Vince W. Finaldi                              Plaintiff and Counter-Defendant
 4
      Taylor Rayfield
 5    Courtney Pendry
      MANLY, STEWART & FINALDI
 6
      19100 Von Karman Avenue, Suite 800
 7    Irvine, CA 92612
 8    Phone: (949) 252-9990
      jmanly@manlystewart.com
 9    vfinaldi@manlystewart.com
10    trayfield@manlystewart.com
      cpendry@manlystewart.com
11
     IV.   DISCUSSION
12
           To justify ex parte relief, a moving party must generally make two showings: “First,
13
     the evidence must show that the moving party’s cause will be irreparably prejudiced if the
14
     underlying motion is heard according to regular noticed motion procedures. Second, it must
15
     be established that the moving party is without fault in creating the crisis that requires ex
16
     parte relief, or that the crisis occurred as a result of excusable neglect.” Mission Power
17
     Engineering Co. v. Continental Gas. Co., 883 F.Supp.488, 492 (C.D. Cal. 1995), citing to
18
     United States v. Nutri–Cology, Inc., 982 F.2d 394, 397 (9th Cir.1992) [To obtain a
19
     preliminary injunction, “the moving party must show either (1) a combination of probable
20
     success on the merits and the possibility of irreparable injury or (2) that serious questions
21
     are raised and the balance of hardships tips in its favor.”]; Oakland Tribune, Inc. v.
22
     Chronicle Pub. Co., Inc., 762 F.2d 1374, 1376 (9th Cir.1985) [“These two formulations
23
     represent two points on a sliding scale in which the required degree of irreparable harm
24
     increases as the probability of success decreases.”]; see also In re Intermagentics America,
25
     Inc. 101 B.R. 191, 193 (C.D. Cal. 1989) [“Hybrid ex parte applications” authorized for
26
     routine orders, e.g. for shortened time.]. The facts and circumstances satisfy that burden.
27
28
                                      5
       DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 7 of 8 Page ID #:829




 1         A.    Puig Would be Irreparably Prejudiced Absent Ex Parte Relief
 2         On July 2, 2021, Plaintiff represented she intended to cause the information at issue
 3 to filed with the Court in support of her position statements relating to the parties’ Joint
 4 Stipulation re Plaintiff’s responses to Puig’s RFPs. Plaintiff has also represented that she
 5 will file an anti-SLAPP motion seeking to challenge Puig’s counter-claims for defamation
 6 on July 8, 2021. Based upon the content of her position statement provided on July 2, 2021,
 7 Puig anticipates that Plaintiff will also seek to disclose the information at issue herein in
 8 support of that anti-SLAPP motion.
 9         Puig contends that the information at issue, if disclosed, would violate his
10 Constitutional right of privacy and would cause him irreparable harm, embarrassment,
11 oppression, or undue burden or expense. Given the nature of the confidential information,
12 Puig cannot disclose the specifics herein, as disclosure would otherwise render his own
13 motion moot. Further, Puig would be irreparably prejudiced if forced to proceed on a
14 regularly noticed motion, subject to the timing requirements of Local Rule 37 and would
15 irreparably prejudiced absent an Order from the Court precluding Plaintiff’s anticipated
16 disclosure of the information prior to the Motions being heard and decided on its merits.
17 This is because Plaintiff has explained she intends to disclose it immediately. Simply, if
18 the information is disclosed in the interim (before the Court can consider the issue on the
19 merits), Plaintiff’s efforts to prematurely disclose the information would render the Motion
20 entirely moot.
21         B.    Puig is Without Fault with Respect to the Need for Ex Parte Relief.
22         On July 2, 2021, Plaintiff disclosed, for the first time, that she intended to disclose
23 to the Court the information at issue. Moreover, it was only a few days earlier that Plaintiff
24 indicated her alleged possession of the information at issue. Puig immediately contacted
25 Plaintiff in writing regarding a proposed protective order and immediately requested a
26 telephonical meet and confer regarding the proposed stipulated protective order governing
27 the records and information at issue. The telephonic meet and confer took place on July 6,
28
                                      6
       DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
 Case 2:20-cv-11064-FMO-MRW Document 72 Filed 07/06/21 Page 8 of 8 Page ID #:830




 1 2021, at 1:00 p.m. During that call, Plaintiff refused to include the information at issue
 2 within the scope of the proposed protective order. As such, Puig has taken all steps to seek
 3 to avoid the need for ex parte relief and did so immediately upon becoming aware of the
 4 potential issue. Unfortunately, it was not until today, July 6, 2021, that Plaintiff formally
 5 refused the proposed protective order. Therefore, Puig is not at fault for being forced to file
 6 this ex parte application.
 7 V.      CONCLUSION
 8         For the foregoing reasons, Puig respectfully that the ex parte application be granted.
 9 Dated:        July 6, 2021                WERKSMAN, JACKSON, & QUINN LLP
10                                           By: /s/ Alan Jackson
11                                             ALAN JACKSON
                                               Attorneys for Defendant and Counter-
12
                                               Complainant YASIEL PUIG
13
14 Dated:        July 6, 2021                DAILY ALJIAN LLP
15
                                             By: /s/ Reed Aljian
16                                             Reed Aljian
17                                             Attorneys for Defendant and Counter-
                                               Complainant YASIEL PUIG
18
19
20
21
22
23
24
25
26
27
28
                                     7
      DEFENDANT AND COUNTER-COMPLAINANT’S EX PARTE NOTICE AND APPLICATION
